Title: Richard Cutts to James Madison, 28 September 1829
From: Cutts, Richard
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Sepr. 28th 1829
                            
                        
                         
                        I have the pleasure to introduce to you the bearer Mr Ogg of this City, who visits Richmond for the purpose
                            of reporting the debates of the Convention. He is connected with the establishment of the National Journal. I am with
                            respect & esteem yr Hl St
                        
                        
                            
                                Richard Cutts
                            
                        
                    